
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.28



CONFIDENTIAL SEPARATION AGREEMENT


        This Confidential Separation Agreement ("Agreement") is between Sameer
Shalaby, with his principal address at 1111 Greenwich Street, San Francisco,
California 94109 ("Shalaby"), and TenFold Corporation, a Delaware corporation,
with its headquarters office at 180 West Election Road, Suite 100, Draper, Utah
84020 (the "Company"). Following execution by both parties, the Agreement shall
be deemed effective as of January 28, 2002 (the "Effective Date").

        WHEREAS, Shalaby has made the decision to terminate his employment with
the Company, effective as of the Effective Date; and

        WHEREAS, the parties desire to document the terms and conditions of the
amicable termination of Shalaby's employment with the Company to completely
resolve all outstanding claims which have been or could be raised between them;

        NOW THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Company and Shalaby hereby agree as follows:

        1.    Resignation.    Effective as of the Effective Date, Shalaby hereby
resigns as an employee, officer, and director of the Company and its
subsidiaries, as applicable. Notwithstanding the foregoing, Shalaby agrees to
provide Jeff Walker with reasonable transition services, of no more than eight
(8) hours, around the management of the Company's development organization and
the Universal Application knowledge transfer plan.

        2.    Payment of Wages Due; Reimbursement of Expenses.    Within three
(3) business days of the execution of this Agreement, the Company will pay
Shalaby all wages, including accrued and unused vacation as reflected on the
books of the Company, due him through the Effective Date. Within thirty
(30) days of the Effective Date, the Company will reimburse Shalaby in
accordance with company policy for all unpaid normal and customary travel and
related business expenses incurred on behalf of the Company prior to the
Effective Date upon Shalaby's submission of the applicable expense forms and
vouchers.

        3.    Post-Termination Benefits.    Shalaby will be entitled to
participate in all Company benefit plans as a former employee, according to the
terms of those benefit plans. The Company will also provide Shalaby with a
timely COBRA notice, as required by law. Except as set forth in this Agreement,
the Company will have no further obligation to Shalaby for the provision of
benefits.

        4.    Stock Options.    The parties agree that in connection with his
employment with the Company, Shalaby has been granted options to purchase stock
in the Company, as follows:

        (a)  Grant of August 16, 1993, for 80,000 shares (already exercised);

        (b)  Grant of December 13, 1997, for 150,000 shares (already exercised);

        (c)  Grant of February 6, 1998, for 100,000 shares at $2.50 per share
(of which 20,000 shares have been exercised);

        (d)  Grant of January 20, 1999, for 20,000 shares at $5.00 per share;

        (e)  Grant of January 17, 2000, for 350,000 shares at $49.00 per share;
and

        (f)    Grant of December 15, 2000, for 800,000 shares at $1.625 per
share.

To the extent any portion of the options to purchase shares are not vested as of
the Effective Date, those options will be cancelled, in accordance with the
applicable terms of the grant. Shalaby is entitled to exercise the vested but
unexercised options in accordance with the applicable terms of the grant.

1

--------------------------------------------------------------------------------

        5.    Transfer of Stock to the Company.    Shalaby represents and
warrants that he currently holds a total of 32,000 restricted shares and 185,435
unrestricted shares of the Company's common stock (the "Shalaby Stock"). Upon
the execution of this Agreement, Shalaby agrees to transfer to the Company all
of the Shalaby Stock in exchange for the Company forgiving $119,589.25 of the
debt (described in Paragraph 6 below) Shalaby owes the Company. For the
avoidance of doubt, the parties agree that the sale amount of $119,589.25 is the
product of 217,425 and $0.55 (the closing price of the Company's stock on the
day prior to the Effective Date).

        6.    Consolidation of Loans.    Employee currently has outstanding
indebtedness to the Company which is evidenced by Promissory Notes, as follows:

        (a)  Promissory Note of June 23, 1999, attached as Exhibit A: This note
currently has a principal due of $400,000 ($100,000 of the note having been
forgiven according to its terms).

        (b)  Promissory Note of December 31, 2001 in the principal amount of
$24,328.24, attached as Exhibit B.

        (c)  Promissory Note of December 31, 2001 in the principal amount of
$39,751.44, attached as Exhibit C.

        (d)  Promissory Note of December 31, 2001 in the principal amount of
$81,893.06, attached as Exhibit D.

        (e)  Promissory Note of December 31, 2001 in the principal amount of
$140,728.13, attached as Exhibit E.

The parties agree that these Promissory Notes shall be consolidated into one
master Promissory Note in the form attached hereto as Exhibit F (the "Master
Promissory Note"), which shall reflect the reduction in debt occasioned by the
sale of stock referenced in Paragraph 5 above as well as the forgiveness of debt
which occurs on the Effective Date pursuant to Paragraph 7 below. Upon the
execution the parties of this Agreement and Shalaby's execution of the Master
Promissory Note, the Promissory Notes attached as Exhibits A through E will be
deemed superceded, cancelled, and of no further force or effect as of the
Effective Date. Shalaby will execute the Master Promissory Note as of the
Effective Date.

        7.    Forgiveness of Indebtedness.    The parties agree that so long as
Shalaby is in compliance with the terms of this Agreement as of the date of each
scheduled forgiveness, the Company shall forgive (a) $25,000 of principal on the
Effective Date, (b) an aggregate of $50,000 in principal and interest on the
last day of each calendar quarter (i.e., March 31, June 30, September 30, and
December 31) through December 31, 2003, and (c) the remaining balance of
principal and interest due on the second anniversary of the Effective Date.
Company agrees to notify Shalaby, in writing, within ten (10) business days
after the close of each applicable calendar quarter, the exact amounts of
principal and of interest forgiven at the close of such quarter. Shalaby agrees
to promptly and timely pay any and all taxes owed by him arising out of each
amount of forgiveness under the terms of this Paragraph.

        8.    Non-Employment by Certain Entities.    Unless permitted in writing
by the Company, for forty-eight (48) months from the Effective Date, Shalaby
agrees not to become employed by or engaged as a consultant in conjunction with
the Company's Current Business (as defined below), by (a) any TenFold Customer
(as defined below) or any of their subsidiaries, Affiliates (as defined below),
parent companies, or companies owned by a common parent company; (b) any entity
which provides IT services directly related to the Company's Current Business to
any TenFold Customer, or (c) Exigen, Sapient, Perot Systems, Cap Gemini, TCS or
Superior. In addition, in the future, unless permitted in writing by the
Company, for a period of twelve (12) months from the Effective Date, Shalaby
agrees not to engage in any substantive conversation with any party other than
the Company's senior management and officers, including, without limitation,
Allstate, regarding the Company's relationship

2

--------------------------------------------------------------------------------


or contract with Allstate. For purposes of this Agreement, "Current Business"
means any ongoing relationship, or any relationship that has ended no more than
six months earlier, between the Company and a TenFold Customer regarding the
provision by the Company to the TenFold Customer of software and/or services so
that the TenFold Customer may build applications to be used by the TenFold
Customer, and the continuing provision of software and/or design, development,
implementation, repair, support, maintenance or other services to or for a
TenFold Customer related to the software or services which permit the customer
to build applications. For purposes of this Agreement, each of the following
entities, and no other, is a "TenFold Customer": Allstate Corporation, Abbey
National Bank, Barclays Global Investors, Bonneville Power Administration,
Cedars Sinai Medical Center, JPMorgan Chase Corporation, NSS S.A., and
Vertex Ltd. For purposes of this Paragraph, "Affiliate" means any entity that,
through an ownership interest, controls, is controlled by, or is under control
with, directly or indirectly, any TenFold Customer.

        9.    Non-Solicitation of Employees; Non-Competition.    Shalaby
covenants and agrees that for forty-eight (48) months from and after the
Effective Date he (a) shall not engage, anywhere within the geographical areas
in which the Company is now conducting its business operations, directly or
indirectly, alone, in association with or as a shareholder, principal, agent,
partner, officer, director, employee or consultant of any other organization, in
any business which directly competes with the Company's Current Business as of
the Effective Date (a "Competitive Business"); provided, that the foregoing
shall not prohibit Shalaby from owning a maximum of two percent (2%) of the
common stock of any publicly traded corporation; (b) shall not solicit to leave
the employ of the Company any officer, employee, or consultant of the Company;
(c) shall not hire any officer or employee of the Company or any former officer
or employee of the Company unless such former employee has not been employed by
the Company for a period of three months; (d) shall not divert or to take away
from the Company the business or patronage of any of the customers of the
Company which were contacted, solicited or served by Shalaby at any time during
his employment by the Company; and (e) shall not acquire, or assist any other
party in acquiring or seeking to acquire, control of the Company or its assets.

        10.    Notice and Opportunity to Cure Breach.    In the event of any
breach of this Agreement by either party, the non-breaching party shall give
written notice of the breach to the breaching party (including a description of
the allegedly breaching conduct and specify in the paragraph of the Agreement
allegedly breached) and provide a period of thirty (30) days in which the breach
may be cured by the allegedly breaching party. All notices, including notices of
address change, required to be sent hereunder shall be in writing and shall be
deemed to have been given when mailed by first class mail to the addresses in
the first paragraph of this Agreement, or to such other superceding address of
one party as may have been provided in writing by the other party.

        11.    Damages on Breach of this Agreement.    The parties expressly
recognize and acknowledge the delays, expenses and difficulties which would be
involved in proving, in a legal proceeding, the actual damages or losses
suffered by the parties if there is a breach of this Agreement. Accordingly, the
parties agree that, as liquidated damages for any material breach of this
Agreement, the breaching party will owe liquidated damages as specified herein.
In the event of any material breach of this Agreement by Shalaby (after notice
and opportunity to cure), Shalaby shall be required to pay to the Company,
within fifteen (15) days, the amount of indebtedness remaining due pursuant to
the Master Promissory Note, less the forgiveness that has occurred by operation
of Paragraph 7 above. Following the date of breach, no further indebtedness will
be forgiven. In the event any material breach of this Agreement by Shalaby
(after notice and opportunity to cure) after the second anniversary but before
the third anniversary of the Effective Date Shalaby shall be required to pay to
the Company, within fifteen (15) days, an amount equivalent to the entire amount
of indebtedness forgiven by the Company on the Second Anniversary of the
Effective Date, pursuant to Paragraph 7(c) above. In the event any material
breach of this Agreement by Shalaby (after notice and opportunity to cure) after
the third

3

--------------------------------------------------------------------------------


anniversary but before the fourth anniversary of the Effective Date, Shalaby
shall be required to pay to the Company, within fifteen (15) days, an amount
equivalent to fifty percent (50%) of the amount of indebtedness forgiven by the
Company on the Second Anniversary of the Effective Date, pursuant to
Paragraph 7(c) above. In the event of any material breach by the Company (after
notice and opportunity to cure), the Company shall be required to forgive,
within fifteen (15) days, all indebtedness remaining due pursuant to the Master
Promissory Note. The parties agree that either party may seek an injunction to
enjoin the other party from materially breaching this Agreement. In the event of
any material breach by the Company after the Second Anniversary of the Effective
Date, Shalaby shall be entitled to pursue actual damages for such breach. In the
event of any material breach by Shalaby, in addition to any other remedies set
forth in this Paragraph, the Company shall be entitled to pursue actual damages
for such breach, less any liquidated damages received by the Company.

        12.    Mutual General Releases.    (a) In consideration of the promises
made by the Company in this Agreement, Shalaby on behalf of himself and any
past, present or future heirs, executors, administrators, or assigns, hereby
irrevocably and unconditionally release and hold harmless the Company and its
agents, directors, officers, employees, representatives, attorneys and the
Company's affiliated companies, divisions, subsidiaries and parents (and the
agents, directors, officers, employees, representatives and attorneys of such
affiliates), and their predecessors, successors, heirs, executors,
administrators and assigns, and all persons acting by, through, under or in
concert with any of them (collectively "Company Releases"), or any of them, from
any and all actions, causes of action, suits, debts, charges, complaints,
claims, demands, losses, liabilities and obligations of any nature whatsoever,
in law or equity, known or unknown, suspected or unsuspected, which Shalaby ever
had, now has, or he or his heirs, executors, administrators or assigns hereafter
may claim to have against each or any of the Company Releasees (hereinafter the
"Shalaby Claims"), arising from or relating in any way to his employment
relationship with the Company or the termination thereof, whether the Shalaby
Claims arise from any alleged violation by the Company of any federal, state or
local statutes, ordinances or common law, and whether based on contract, tort,
or statute or any other legal or equitable theory of recovery. Such claims
include, without limitation, any claims relating to severance, stock options or
other benefits, unpaid wages, salary or incentive payment, breach of express or
implied contract, wrongful discharge, or employment discrimination under any
applicable federal, state or local statute, provision, order or regulation,
including but not limited to, and any claim under Title VII, except that this
release shall not extend to any claim for indemnity by Shalaby against the
Company or any Company Releasee, pursuant to Section 2802 of the California
Labor Code, or pursuant to the Company's internal governance documents,
including but not limited to its Articles of Incorporation and By-Laws, which
provide for indemnity of representatives of the Company in the event of claims
by third parties. Shalaby understands the forgoing to be a general release of
all Shalaby Claims. Shalaby agrees that the release contained in this Paragraph
extends to all claims whatsoever, except those specifically given or described
in this Agreement. Shalaby further agrees that neither he nor any person,
organization or any other entity acting on his behalf will file, charge, claim,
sue, participate in, join or cause or permit to be filed, charged or claimed,
any action, claim, grievance or demand for damages or other relief (including
injunctive, declaratory, monetary or other) against the Company, each of the
Company's subsidiaries, their respective affiliates and successors and their
respective officers, directors, employees, agents and representatives, past,
present or future, with respect to the Shalaby Claims which are the subject of
this Agreement. Shalaby expressly and knowingly waives any and all rights under
Section 1542 of the Civil Code of the State of California, which provides as
follows:

"A general release does not extend to claims which creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

4

--------------------------------------------------------------------------------

For all purposes of this section of this Agreement, the term "creditor" as used
and referenced in Section 1542 of the Civil Code of the State of California
means and includes Shalaby, his heirs, executors, administrators, or assigns.

        (b)  In consideration of the promises made and release given by the
Shalaby in this Agreement, the Company on behalf of itself, its predecessors,
successors and assigns, hereby irrevocably and unconditionally releases and
holds harmless Shalaby and his heirs, executors, administrators, or assigns, and
all persons acting by, through, under or in concert with any of them
(collectively "Shalaby Releasees"), or any of them, from any and all actions,
causes of action, suits, debts, charges, complaints, claims, demands, losses,
liabilities and obligations of any nature whatsoever, in law or equity, known or
unknown, suspected or unsuspected, which the Company ever had, now has, or it or
its predecessors, successors or assigns hereafter may claim to have against each
or any of the Shalaby Releasees (hereinafter the "Company Claims"), arising from
or relating in any way to Shalaby's employment relationship with the Company or
the termination thereof, whether the Company Claims arise from any alleged
violation by Shalaby of any federal, state or local statutes, ordinances or
common law, and whether based on contract, tort, or statute or any other legal
or equitable theory of recovery. Such claims include, without limitation, any
claims relating to the Company's stock, stock options, breach of express or
implied contract, breach of any duties owed by an employee or officer to the
Company, Shalaby's performance of his job duties or any other obligation owed to
the Company by virtue of his employment or ownership of stock or stock options
in the Company. The Company understands the forgoing to be a general release of
all Company Claims. The Company agrees that the release contained in this
Paragraph extends to all claims whatsoever, except those specifically given or
described in this Agreement. The Company further agrees that neither it nor any
person, organization or any other entity acting on its behalf will file, charge,
claim, sue, participate in, join or cause or permit to be filed, charged or
claimed, any action, claim, grievance or demand for damages or other relief
(including injunctive, declaratory, monetary or other) against Shalaby, his
heirs, executors, administrators or assigns, past, present or future, with
respect to the Company Claims which are the subject of this Agreement. The
Company expressly and knowingly waives any and all rights under Section 1542 of
the Civil Code of the State of California, which provides as follows:

"A general release does not extend to claims which creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

For all purposes of this section of this Agreement, the term "creditor" as used
and referenced in Section 1542 of the Civil Code of the State of California
means and includes the Company, its predecessors, successors or assigns.

        13.    Mutual Non-Disparagement.    (a) Shalaby agrees that he will not
in the future disparage the Company or its affiliates, officers, directors or
employees or their business reputations to any person or entity; provided,
however, that nothing in this Agreement shall require Shalaby to make any untrue
statements as a result of this Paragraph.

        (b)  The Company agrees that, so long as they are employees of the
Company, Jeff Walker, Nancy Harvey, Jonathan Johnson, Michelle Moratti, and any
formal Company representative or spokesperson will not in the future disparage
Shalaby or his business reputation to any person or entity; provided, however,
that nothing in this Agreement shall require Jeff Walker, Nancy Harvey, Jonathan
Johnson, Michelle Moratti, or any formal Company representative or spokesperson
to make any untrue statements as a result of this Paragraph.

        14.    Mutual Positive Reference.    (a) Upon the reasonable request of
the Company, Shalaby shall act as a positive reference for the Company to the
Company's current and prospective customers; provided, however, that Shalaby
shall not be required to make any untrue statements as a result of this
Paragraph.

5

--------------------------------------------------------------------------------


        (b)  Upon the reasonable request of Shalaby, the Company, acting through
Nancy Harvey and Jeff Walker, Shalaby's former managers, shall act as a positive
reference for Shalaby based on Shalaby's employment with the Company; provided,
however, that the Company shall not be required to make any untrue statements as
a result of this Paragraph.

        15.    Cooperation in Company Litigation.    In consideration of the
promises made by the Company in this Agreement, Shalaby agrees to cooperate with
the Company with respect to all matters arising during or related to Shalaby's
employment with the Company, including, but not limited to, all matters in
connection with any governmental investigation, litigation, regulatory, or other
proceeding which may have arisen or which may arise following the signing of
this Agreement. Shalaby agrees to make himself reasonably available to the
Company to answer questions and provide information concerning projects on which
Shalaby has experience and expertise, and to make himself reasonably available
for depositions and to serve as a witness at trial in litigation involving the
Company. The Company will reimburse Shalaby for pre-approved travel costs he
incurs as a result of cooperation he provides under this Paragraph and for
Shalaby's time in excess of twenty (20) hours per matter.

        16.    Confidentiality.    Shalaby represents and warrants that he will
not disclose in the future this Agreement or any of its terms or provisions,
directly or by implication, except to members of his immediate family and to his
legal and tax advisors, and then only on condition that they agree not to
further disclose this Agreement or any of its terms or provisions to any other
party. Notwithstanding anything to the contrary in this Paragraph, in the event
that the Company discloses the terms or provisions of this Agreement in a public
filing, Shalaby shall be released from the prohibition not to disclose the terms
and provision of this Agreement to the extent that the terms or provisions of
this Agreement appear in such public filing.

        17.    Reconfirm Agreement Not To Use Company Confidential
Information.    Shalaby hereby reconfirms and agrees to all terms, conditions,
and obligations under the KeyTex Corporation Employee Proprietary Information
and Inventions Agreement, dated August 11, 1993, signed by Shalaby (the
"Proprietary Information and Inventions Agreement"), which agreement is hereby
incorporated by reference into this Agreement in its entirety and, according to
that Proprietary Information and Inventions Agreement, Shalaby expressly
disclaims any and all interest in all such proprietary information of the
Company. Notwithstanding the foregoing, the parties agree that the provision in
the Proprietary Information and Inventions Agreement prohibiting Shalaby from
soliciting and hiring the Company's current and former officers, employees and
consultants is superceded by the provisions in clauses (b) and (c) of
Paragraph 9 above.

        18.    Return of Property.    Shalaby agrees, without reservation, to
and give unconditional assurance to the Company that he has returned to the
Company any and all documents, materials and information related to the
business, whether present or otherwise, of the Company or its affiliated
companies, and all copies, and all keys and other property of the Company or its
affiliated companies in his possession or control. Recognizing that Shalaby's
employment with the Company has terminated, Shalaby agrees that he will not, for
any purpose, attempt to access or use any computer or computer network or system
of the Company without limitation, its electronic mail system, provided,
however, that this provision is not intended to prevent Shalaby from sending
electronic mail to persons with electronic mail addresses provided by or through
Company electronic mail system.

        19.    Testimony Under Oath.    The parties agree that no truthful
testimony given under oath by a party to this Agreement shall be considered a
breach of any provision of this Agreement.

        20.    Complete Agreement.    This Agreement sets forth the entire
Agreement between the parties and supersedes any and all prior agreements or
understandings, written or oral, between the parties pertaining to the subject
matter of this Agreement.

6

--------------------------------------------------------------------------------


        21.    Personal Mail.    For a period of ninety (90) days following the
Effective Date, the Company will cause personal mail to be forwarded to Shalaby
at such address as he may from time to time designate. The Company shall arrange
that in response to personal telephone inquiries received by the Company
relating to Shalaby, the Company shall state that Shalaby is no longer employed
by the Company and direct such callers to Shalaby (at such telephone number as
he may supply from time to time).

        22.    Severability.    If any part of this Agreement shall be
determined to be illegal invalid or unenforceable, the remaining parts of the
Agreement will not be affected thereby and any such illegal, invalid or
unenforceable part shall not be deemed to be a part of this Agreement.

        23.    Applicable Law.    This Agreement shall be construed according to
the laws of the State of California.

        24.    Effectuation of Intent.    Each of the parties agrees to execute
any and all documents necessary to effectuate the intent and purposes of this
Agreement. Each party agrees that it has signed this Agreement voluntarily and
with a full understanding of its terms and that the party has had the full and
sufficient opportunity to consider this Agreement before signing it.

        25.    Counterparts.    This Agreement may be executed in counterparts.

        26.    Waiver; Amendment.    The waiver by either party of any default
or breach of this Agreement shall not constitute a waiver of any other or
subsequent default or breach. This Agreement may not be modified or amended
except in writing signed by a duly authorized representative of each party; no
other act, document, usage or custom shall be deemed to amend or modify this
Agreement.

        27.    Expiration of this Agreement.    The parties agree that so long
as neither party is in breach of this Agreement forty-eight (48) months after
the Effective Date, each party's obligations set forth this Agreement shall
expire (the "Expiration Date"); provided, however, that (a) the parties' rights
and obligations under the Proprietary Information and Inventions Agreement shall
not expire and (b) the releases set forth in Paragraph 12 above shall not
expire. In the event that Shalaby pays the remaining balance of the Promissory
Note prior to the second anniversary date of the Effective Date, then such
payment will cause an acceleration of the Expiration Date of this Agreement to
the date of such payment.

        IN WITNESS WHEREOF, the Company and Shalaby have caused this Agreement
to be duly executed as of the Effective Date.

SAMEER SHALABY   TENFOLD CORPORATION
 
 
By:
 
 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.28



CONFIDENTIAL SEPARATION AGREEMENT
